By the Court,
Hawley, J.:
Appellant was indicted for the crime of an assault with' intent to kill. He was tried, and found “guilty of an assault,” and adjudged to pay a fine of five hundred dollars, and a judgment was also rendered against him for the costs/' *90(State ex rel. Quinn v. District Court, ante, 76.) From this judgment an appeal is taken. Tlie Attorney General moves to dismiss the appeal on the ground that this court has.no jurisdiction. The principles involved in this case are the same as were presented and decided in the State v. McCormick, 14 Nev. 348.
Upon the authority of that case the appeal must be dismissed. It-is so ordered.